Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/709822 filed 03/03/2022.     
Claims 1 & 3 have been examined and fully considered.
Claim 3 was newly added.
Claim Objections
Claims 1-3 objected to because of the following informalities: Applicant has not unlined or clearly indicated what the newly amended subject matter is. As this is easy enough to see since the claims were so short before, the examiner has not sent out a Notice of Non-compliant amendment. However—the examiner wanted to make sure applicant knows of this, in case they choose to respond to this office action. See MPEP 714. Appropriate correction is required in the next action to any new amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 & 3 are directed to non-statutory subject matter. Claims 1 & 3 are directed to “a method for predicting clopidogrel resistance”. However, the instantly claimed steps seem to be nothing more than preparing(by only dilution) and mentally 
In the instant claims, applicant uses no machine…not to mention a particular machine which would transform the natural sample, and also does nothing to the sample that makes it “markedly different,” from what is found in nature. “Diluting,” the sample as instantly claims does not make a sample markedly different…as the most common dilutent which the claim could currently read on is water, also found in the human body, and which is some way the natural sample is already diluted in. Further—dilution of any sort—still doesn’t really change the sample from what is found in nature, it really just suspends the compound/gives it a carrier.
See: Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012); Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013)
Further—for the steps, in Claim 1, “preparing,” “determining,” & “quantifying,” as currently claimed these seem to be mental processes…and all math based( standard curve is formed, the protein in the sample is mentally quantified/calculated, then a comparison is performed between a level and a cut-off value. With respect to these steps in Claim 1, these are all mental processes as no particular machine is used. See MPEP 2106 &
See Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981); Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972); Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978).
This also applies to claim 3 as in claim 3, applicant seems to only be changing the concentration of the sample through dilution and use of a vortex that though separates solution components, they are not physically transformed from their natural state still.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1 & 3, they are very confusing and unclear. 
With respect to Claim 1, it is drawn towards, “a method of predicting clopidogrel resistance,” and then later in the claim it is stated that a cutoff value of 11.733 ug/ml is used. However, applicant does not claim anywhere how resistance is predicted. Is it any level that is different than the cutoff of 11.733, or is it any value that is above or below this value?  Correction is required.
Further for Claim 1, it is unclear how the calibration curve is prepared. Is it performed by hand or drawn on paper?  Is a computer/processor programmed to do it? If so, this should be claimed. 
Further for Claim 1, what is used to dilute the sample? Is it water?  Also—does applicant have support for the realm of all possible dilutents?  If not, applicant should limit in the claim.

With respect to Claim 3, it is unclear what C4BP alpha protein standard is, and what a dilutent for this would be. Sometimes internal standards are the same compound in known quantities, and sometimes they are only similar to the analyte, or having similar characteristics. It is not clear what is the case in the instant claims.
Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1 & 3 are rejected under 35 U.S.C. 103(a) as being obvious over in view of RECHER in US 20120295291 in view of GOODMAN in US 20140220694 and further in view of DOMENYUK in US 20190078093. 
	With respect to Claims 1 & 3, RECHER et al. teach of a method for identifying patients for whom there is a high probability of their not benefiting from therapy with clopidogrel. It was found that the thrombocyte activity of a patient makes it possible to 
	GOODMAN et al. however teach of the obviousness of using a standard curve. GOODMAN et al. further teach of methods for determining an individual's sensitivity to anti-platelet agents, such as aspirin(abstract), and other drugs such as clopidogrel(paragraph 0004). Specifically GOODMAN et al. teach of using serum samples(paragraph 0091) and forming standard curves for biomarkers of the drug resistance, the standard curves being formed from different concentrations of the biomarker on the x axis(paragraph 011, Figure 13), and also of diluting the samples(paragraph 0175). RECHER and GOODMAN et al. do not teach of using C4BP alpha as a marker for drug resistance.
	DOMENYUK et al. however teach of oligonucleotides that bind to targets can be used in diagnostic and therapeutic applications(abstract). DOMENYUK et al. further teach of using the instant method to predict drug resistance(paragraph 0129), and further teach of one of the markers being c4b-binding protein alpha(Table 12). It would have been obvious to one of ordinary skill in the art to use the method of DOMENYUK using c4b alpha to detect drug resistance due to the need in the art to avoid the great expense of delaying beneficial treatment and avoiding the financial and morbidity costs of administering an ineffective drug (DOMENYUK, paragraph 0128). DOMENYUK et al. also teach of vortexing the sample for preparation (paragraph 0634, 0644). The prior art 
Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. 
The 101 and 112 rejections are maintained and further clarified as shown above.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797